Title: To George Washington from John Langdon, 6 April 1789
From: Langdon, John
To: Washington, George



Sir,
New York, 6th April, 1789.

I have the honor to transmit to your Excellency the information of your unanimous election to the Office of President of the United States of America. Suffer me, Sir, to indulge the hope, that so auspicious a mark of public confidence will meet your approbation, and be considered as a sure pledge of the affection and support you are to expect from a free and an enlightened people. I am, Sir, with sentiments of respect, Your obedient humble servant.

John Langdon

